DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.

Claims 1, 6-15, 17-27, 36-41 and 69-76 are pending.  Claims 69-70 are withdrawn.  Claim 1 is amended.  Claims 71-76 are new.  Prosecution on the merits continues for claims 1, 6-15, 17-27, 36-41 and 71-76.
WITHDRAWN OBJECTIONS/REJECTIONS
All previous rejections of record are WITHDRAWN in light of Applicant’s amendments to the claims relating to the newly cited yield of expanded T cells of at least 50-fold.  None of previously cites Kochenderfer, Cribbs, the ‘748 Application, Mallone, nor Kamb disclose the yield of the expanded T cells in culture.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection or rejection are moot.  Any argument pertinent to a new or maintained rejection of record can be found below.
CLAIMS
The independent claim is broadly directed to methods of transducing activated/stimulated T cells in a mixed population of PBMC with a lentiviral vector expressing a chimeric antigen receptor, wherein the activation/stimulation of the T cells occurs as a result of incubation with anti-CD3, anti-CD28 and a cytokine. The claim newly requires that the total number of T cells is expanded at least 50-fold during the culture.
Independent claim 1, as amended, is directed to (showing insertions only):
A method for manufacturing a human T cell therapeutic comprising:
a) obtaining a population of human peripheral blood mononuclear cells (PBMCs) that comprises T cells and antigen presenting cells (APCs);
b) culturing the population of PBMCs for about 20 hours to about 24 hours prior to transduction in a culture medium comprising:
i) one or more cytokines;
ii) an anti-CD3 antibody or CD3-binding fragment thereof; and
iii) an anti-CD28 antibody or a CD28-binding fragment thereof, B7-1 or a CD28-binding fragment thereof, or B7-2 or a CD28-binding fragment thereof, wherein the culture activates and stimulates the T cells;
c) transducing the population of PBMCs comprising activated and stimulated T cells with a lentiviral vector comprising a polynucleotide encoding an anti-B cell maturation antigen (BCMA) chimeric antigen receptor (CAR); and
d) culturing the population of PBMCs in a cell growth medium to expand the transduced T cells, wherein the number of T cells is expanded at least 50-fold during the culture;
thereby manufacturing the human T cell therapeutic.

Claim 1 does not require that the T cell therapeutic that is produced is separated from the original population of cells comprising T cells and APCs, just that the T cell therapeutic comprises transduced T cells.  Thus, the “T cell therapeutic” of claim 1 may comprise additional cells of the original population of cells that comprises both T cells and APCs.
With regard to the new limitation of “wherein the number of T cells is expanded at least 50-fold during the culture” it is noted that the limitation does not limit the type of T cell, or whether the expanded T cell is a transduced T cell, only that there are 50-fold (50-times) more T cells following the conclusion of the culture conditions than the number of T cells present in the initial culture conditions of claim section a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-15, 17-27, 36-41 and 71-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transduced T cells" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites, wherein obtaining “the population of PBMCs” comprises sedimentation in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.  Claim 7 is dependent on claim 1. Claim 1 comprises a population of PBMC which has not been subjected to activation/stimulation in section a); a population of PBMC which has been activated and stimulated in section b); a population of activated, stimulated and transduced PBMC in section c); and a population of activated, stimulated, transduced, and expanded PBMC in section d).  It is not clear to which “the population of PBMC” of 
The same rejection is NOT made over claim 6, as the process of leukapheresis is understood as occurring when initially obtaining a blood sample from a human subject, and the claimed limitation would be understood as referring back to section a) of claim 1.
The same rejection is made over claim 11, which recites, wherein “the population of PBMCs” is washed in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.  Claim 11 is dependent on claim 1. It is not clear to which “the population of PBMC” of claim 11 is referring to in claim 1.  MPEP 2173.05(e).
The same rejection is made over claim 17, which recites, wherein “the population of PBMCs” is cryopreserved in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.  Claim 17 is dependent on claim 1. It is not clear to which “the population of PBMC” of claim 17 is referring to in claim 1.  MPEP 2173.05(e).
The same rejection is made over claim 25, which recites, wherein “the population of PBMCs” is cultured with a soluble anti-CD3 antibody and a soluble anti-CD28 antibody in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.  Claim 25 is dependent on claim 1.  Claim 1 requires the population of PBMCs are cultured in steps b) AND step d).  It is possible to culture the 
Claims 6, 8-10, 12-15, 18-24, 26-27, 36-41 and 71-76 are included in the rejection because they depend from rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 11, 19-26, 36, 39-41 and 71-76 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/154760 to “Kochenderfer” of record, further in view of Cribbs et al. Simplified Production and Concentration of Lentiviral Vectors To Achieve High Transduction in Primary Human T Cells. BMC Biotechnology, 2013. 13:98, 8 pages, of record, listed on Applicant’s IDS filed 12/8/17, and US Patent Application Publication No. 2006/0099177, “the ‘177 Application.”
With regard to claim 1, Kochenderfer discloses methods of generating genetically modified T-cells for therapeutic purposes, wherein the T cells are modified to express a heterologous Chimeric Antigen Receptor directed against BCMA using lentiviral vectors (B-cell Maturation Antigen) (Abstract, 
Kochenderfer discloses the T cells that are transduced and express the anti-BCMA CAR include naïve T cells, CD8+ cells and CD4+ T cells (paragraph [0058]).
However, Kochenderfer does not disclose wherein the activation step is from about 20 to about 24 hours, that the activation step also includes an anti-CD28 antibody, or that the methodology results in at least a 50-fold increase of T cells as required by instant claim 1.
Cribbs discloses methods of producing high titer lentiviral vectors for primary T cell transduction (Abstract).  Cribbs discloses improvements to T cell transduction includes both improvement to the lentiviral vector production, and by “simple modifications to the culturing conditions” (Abstract).   Cribbs discloses “Primary cells are notoriously difficult to transduce with lentivirus, although it has been shown that inducing cell-cycle entry into G1b via stimulation of the T cell receptor allows increased transduction of naïve T cell.  This suggests that the strength of TCR signaling may be important for increased transduction efficiency.  Therefore, we began to modify the standard protocol used to transduce primary T cells (see material and methods for protocol).” Page 7.  
Cribbs discloses the “standard” protocol to transduce primary T cells includes activation with plate-bound anti-CD3, soluble anti-CD28 and IL-2 (page 2).  Cribbs modifies the standard culture media reagents-- which include plate-bound anti-CD3, soluble anti-CD28, IL-2, IL-7, and FCS-- by 1) changing the form of the CD3 and CD28 modulation to using anti-CD3 and anti-CD28 loaded beads (still in the presence of IL-2 and IL-7) and/or 2) substituting the FCS for human serum (see page 2, Primary CD45RA 

    PNG
    media_image1.png
    222
    203
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    261
    241
    media_image2.png
    Greyscale
Cribbs further tests the duration of anti-CD3/anti-CD28 loaded beads activation/stimulation of the T cells on transduction efficiency, by testing 0, 24 and 48 hour activation/stimulation of the T cells before transduction.  Cribbs shows that 24 hour activation/stimulation successfully transduces cells compared to unstimulated cells:




    PNG
    media_image3.png
    273
    236
    media_image3.png
    Greyscale
Cribbs also shows that the Mean Fluorescent Intensity for the encoded transgenes in transduced T cells was increased at 24 hours of stimulation (FIG 4D), “suggesting that the cell cycle stage at which the cells are transduced may be important for increased transgene expression, which is likely due to increased number of transgene integrations per cell” (page 5, last paragraph bridging page 6, first paragraph).  Thus, Cribbs shows that 24 hour activation/stimulation increases transgene expression when stimulated with anti-CD3/anti-CD28 beads and IL-2:




Taken together, Cribbs establishes activation/stimulation of T cells prior to transduction with a lentiviral vector with anti-CD3, anti-CD28 and IL-2 was known to successfully transduce T cells.  Cribbs further establishes activation/stimulation of T cells for 24 hours before transduction is known to successfully transduce T cells.
The ‘177 Application discloses methods of expanding (proliferating) T cells in vitro following an initial activation/stimulation by stimulating, at least, the TCR/CD3 complex and CD28 on the surface of the T cells (Abstract, paragraphs [0054]-[0057]).  The ‘177 Application discloses the T cells expanded in the methodology therein are sourced from PBMC following leukopheresis (paragraph [0112]).  The ‘177 Application discloses the T cells (peripheral blood leukocytes; PBL) in the PBMC can be further isolated from other cells in the PBMC, such as monocytes (i.e. APCs) (paragraph [0112]).  The ‘177 Application discloses following the removal of APC from the PBL, a population of different T cells remain, including CD28+, CD4+, CD8+, CD28RA+, CD28RO+ (paragraphs [0112], [0144], [0165]). However, the ‘177 Application also discloses the T cells can be cultured with antigen presenting cells (including without removal of APC from the PBMC, or by mixing T cells with APC) to provide an initial activation, and then expanded (paragraphs [0175], [0264], [0094], and [0054]).  
The ‘177 Application discloses the initial activation/stimulation of the PBL in the PBMC includes anti-CD3, anti-CD28 and IL 2 (paragraphs [0055]-[0057], [0119]).  Anti-CD3 activates the T cells via the TCR/CD3 pathway (paragraph [0055]).  IL-2 stimulates proliferation of T cells in culture and can be provided “from the first day of culture” (paragraph [0119]). Anti-CD28 initiates signal transduction pathways distinct from the TCR signaling pathway required for T cell transformation following activation of the TCR/CD3 pathway, and can stimulate CD4-specific T cell proliferation (paragraph [0057], [0089]).   The ‘177 Application shows that mixed populations of PBL T cell populations grown in anti-CD3 and IL-2 result in enriched concentrations of CD8+ cells (paragraphs [0175] –[0176]; FIG 4; FIG 5).  The ‘177 Application shows that mixed populations of PBL T cell populations grown in anti-CD3 and anti-CD28 
The ‘177 Application discloses that the initial activation/stimulation of T cells can occur when the anti-CD3 or anti-CD28 molecules are provided in different protocols/forms (paragraph [0114]).  For example, the ‘177 Application teaches the anti-CD3 molecules can be provided as a soluble antibody, linked to a bead by itself (“trans”), linked to a bead with the anti-CD28 molecule (“cis”), or immobilized on a solid surface (paragraph [0114]). The ‘177 Application teaches the anti-CD28 molecules can be provided as a soluble antibody, linked to a bead by itself (“trans”), linked to a bead with the anti-CD3 molecule (“cis”), or immobilized on a solid surface (paragraph [0114]).  Thus, the ‘177 Application establishes that regardless of whether the anti-CD3 or the anti-CD28 is provided as a soluble antibody, bead, or immobilized form, it is capable of activation/stimulation of T cells.
  Further, the ‘177 Application reduces to practice culturing CD8-depleted PBMC with soluble anti-CD3, soluble anti-CD28 and IL-2 for 2 days (48 hours) to activate and stimulate the CD8-depleted PBMC cells, followed by transducing the CD8-depleted PBMC with lentiviral vector HIV-1 Ba-L.  Transduced CD8-depleted PBMC were cultured in soluble anti-CD3, soluble anti-CD28 and IL-2 growth media for an additional 1 to 17 days to expand the T cells (see paragraphs [00262]-[0264]).  Thus, the ‘177 Application establishes incubation of PBMC T cells with soluble anti-CD3, soluble anti-CD28 and IL-2 to activate and stimulate T cells in the PBMC prior to lentiviral infection was a known methodology capable of successfully transducing T cells in PBMC.
 The ‘177 Application discloses the T cells are cultured in media comprising an anti-CD3, anti-CD28 and IL-2 to maintain proliferation of stimulated T cells, which is capable of resulting in expansion of the T cells by a factor of 10 log 10 (i.e. a factor of 10, or 10 times) to 10 log 20 (i.e. a factor of 13, or 13 
It would have been obvious for the skilled artisan to combine the disclosure of Kochenderfer on methods of transducing a population of PBMC comprising activated T cells, with a lentiviral vector encoding anti-BCMA CAR, further with the disclosure of Cribbs and the ‘177 Application.  With regard to the inclusion of stimulating the T-cells by including anti-CD28 with anti-CD3 and IL-2, it would have been prime facie obvious to include a known material used for this purpose.  MPEP 2144.07.  Both Cribbs and the ‘177 Application disclose activation and stimulation of T cells prior to transduction includes incubating the T cells with anti-CD28 with anti-CD3 and IL-2.  Further, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  in identified a number of rationales to support a conclusion of obviousness which are consistent with Graham.  These rationales include:
Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Thus, further with regard to the inclusion of anti-CD28 in the activation/stimulation protocol comprising anti-CD3 and IL-2, it would have been obvious to combine the stimulating factor anti-CD28 with the activation/stimulation protocol of anti-CD3 and IL-2 for the following reasons:  
(A) Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claimed (Kochenderfer discloses the method of activation/stimulation comprises anti-CD3 and IL-2; Cribbs and the ‘177 Application discloses methods of activation/stimulation comprises anti-CD3, anti-CD28 and IL-2). The only difference between the claimed invention and the prior art is the lack of actual combination of the claimed elements in a single prior art reference.  Further, a skilled artisan could have combined the anti-CD28 into the anti-CD3 and IL-2 culture media of Kochenderfer, and in combination, each element merely performs the same function as it does separately.  The anti-CD3 and IL-2 components still activate/stimulate T cells in culture, and inclusion of anti-CD28 into this culture stimulates T cells in culture. A skilled artisan would have recognized that the results of adding anti-CD28 into the anti-CD3 and IL-2 culture media of Kochenderfer would predictably result in the activation and stimulation of T cells as claimed.
(B) Simple substitution of one known element for another to obtain predictable results:  It would have been obvious to substitute the anti-CD3 and IL-2 activation/stimulation culture media of Kochenderfer with the anti-CD3, anti-CD28 and IL2 activation/stimulation culture media of Cribbs and the ‘177 Application.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting anti-CD3, anti-CD28 and IL2 culture media for anti-CD3 and IL-2 culture media because both culture media are explicitly taught as being useful for activation and stimulation of T cells in culture. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention:  It would have been obvious to combine the disclosure of Kochenderfer on methods of transducing a population of PBMC comprising activated T cells, with a lentiviral vector encoding anti-BCMA CAR, further with the disclosure of Cribbs and the ‘177 Application.  Kochenderfer discloses the T cells that are transduced and express the anti-BCMA CAR include naïve T cells, CD8+ cells or CD4+ T cells (paragraph [0058]).  A skilled artisan would have been motivated to include anti-CD28 in the activation media comprising anti-CD3 and IL-2 of Kochenderfer during incubation of PBMC comprising mixed populations of T cells, because the ‘177 Application teaches inclusion of anti-CD28 in culture media comprising anti-CD3 and IL-2, at culture day zero, can be used to selectively expand CD4+ T cells in mixed T cell populations.  
With regard to the claimed requirement that the activation period is 20 to 24 hours, it would have also been prime facie obvious to combine the disclosure of Kochenderfer on methods of transducing a population of PBMC comprising activated T cells, with a lentiviral vector encoding anti-BCMA CAR, further with the disclosure of Cribbs.  A skilled artisan would have been motivated to use a 24 hour activation step because Cribbs shows that the 24 hour activation leads to increased transgene expression by timing transduction to cell cycle stage.  
It would have been obvious to arrive at the claimed requirement wherein the culture conditions results in a T cell population that is expanded at least 50-fold from the prior art.  The ‘177 Application discloses methods of expanding T cells in culture media comprising anti-CD3, anti-CD28 and a cytokine, wherein the T cells are expanded at least 10 to about 1000 fold of the original T cell population 
Taken together, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because 1) activating T cells using anti-CD3, anti-CD28 and IL-2 was known, 2) activating T cells using anti-CD3, anti-CD28 and IL-2  prior to lentiviral transduction was known, and 3) expanding T cells in media comprising anti-CD3, anti-CD28 and a cytokine to result in at least a 50-fold increase in T cells was known in the art at the time of the invention.
With regard to claims 6-8, neither Kochenderfer nor Cribbs disclose that the population of PBMC cells are obtained through leukopheresis (claim 6) or sedimentation (claim 7) using a density gradient (claim 8).  The ‘177 Application discloses the T cells expanded in the methodology therein are sourced from PBMC following leukopheresis and subjected to further separation from other blood components via PERCOLL or FICOLL density gradients, which reads on sedimentation gradient, absent evidence to the contrary (paragraph [0112], Examples).  A skilled artisan would have looked to the ‘177 Application, who discloses the known methods of isolating and treating PBMC prior to T cell transduction.  MPEP 2143I(A) “Combining Prior Art Element According to Know Methods to Yield Predictable Results.”  In the instant case, the prior art includes each claimed element, although not in a single reference, and the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as subjecting PBMC to the claimed cell manipulation processes (leukapheresis, sedimentation, etc.) prior to transduction with vectors encoding heterologous chimeric antigen receptors was known in the art at the time of the invention.
With regard to claim 11, neither Kochenderfer nor Cribbs disclose that the population of cells are washed in buffer or cell culture medium.  The ‘177 Application discloses the PBMC are washed in buffer or cell culture media (paragraphs [0163], [0166]).
With regard to claims 19 and 21-24, Kochenderfer discloses seeding the PBMC in growth media comprising IL-2, wherein the PBMC are seeded at a density of about 1 x 106 cell/mL (paragraph [0096]).  Kochenderfer discloses the concentration of IL-2 is about 300 IU/mL (paragraph [0096]), which reads on “about 250 IU/mL” as claimed.
With regard to claim 20, Kochenderfer nor Cribbs disclose wherein the PBMC are cultured in a bag or bioreactor.  The ‘177 Application discloses the PBMC are cultured in a bag (paragraphs [0163], [0230], [0259]). A skilled artisan would have looked to the ‘177 Application, who discloses known methods of isolating and culturing PBMC in bags.  MPEP 2143I(A) “Combining Prior Art Element According to Know Methods to Yield Predictable Results.”  In the instant case, the prior art includes each claimed element, although not in a single reference, and the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as culturing PBMC in bags was known in the art at the time of the invention.
With regard to claim 25, Kochenderfer discloses using soluble anti-CD3 OKT (paragraph [0096]) but does not disclose a soluble anti-CD28.  However, Cribbs discloses soluble anti-CD28 is a known option for activation of T cells (page 2).  The ‘177 Application discloses soluble anti-CD28 can be used to activate T cells (paragraphs [0051], [0098], [0272]).
With regard to claim 26, Kochenderfer discloses using 50 ng/mL of soluble anti-CD3 OKT (paragraph [0096]).
With regard to claims 39-41, Kochenderfer discloses the transduction of the T cells/PBMCs occurs from “overnight” to 18-24 hours (paragraphs [0095]-[0096]).  Thus, the selection of transducing 
With regard to claim 36, Kochenderfer does not disclose the viral titer used to transduce the PBMC is about 1x109 TU to about 2x109 TU, as required by instant claim 36.  Kochenderfer discloses the T cells/PBMC are seeded at a concentration of 106, and cultured for at least a day in growth media (paragraph [0095]-[0096]) prior to transduction, which would necessarily expand the T cells in culture.  Cribbs discloses, “[t]he ability to transduce difficult to infect cells such as primary T cells is dependent upon the ability to produce high viral yields with a sufficiently high titre” (page 4 of 8, second Column).  At Fig 2A, Cribbs discloses the ability to infect CD45RA T cells using 1 x 109 TU (“second generation”).  
It would have been obvious to combine the disclosure of Kochenderfer on methods of infecting primary T cells with the disclosure of Cribbs.  It is prima facie obvious to combine prior art elements according to known methods (MPEP 2143 IA).  In the instant case, Kochenderfer discloses primary cell samples comprising T cells that can be transduced, and Cribbs discloses 1x109 TU of lentiviral vector is known to successfully transduce a population of T cells.  The only difference, then, is that the lack of actual combination of the elements in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, and one would have recognized that the combination was predictable, as Cribbs discloses high titers of transducing vectors is necessary for transducing primary T cells.  A skilled artisan would have had a reasonable expectation of success, as using 1x109 TU of transducing virus to transduce primary T cells was known in the art at the time of the invention.
With regard to new claims 71-76, which require, wherein the number of T cells is expanded at least 100-fold (claim 71), at least 200-fold (claim 72), at least 300-fold (claim 73), at least 400-fold (claim 74), at least 500-fold (claim 75), and at least 600-fold (claim 76), Kochenderfer nor Cribbs disclose the claimed fold increase in expanded T cells.  However, The ‘177 Application discloses the T cells are 
It would have been obvious to arrive at the claimed requirement wherein the culture conditions results in a T cell population that is expanded at least 100- to 600-fold from the prior art.  The ‘177 Application discloses methods of expanding T cells in culture media comprising anti-CD3, anti-CD28 and a cytokine, wherein the T cells are expanded at least 10 to about 1000 fold of the original T cell population (paragraph [00116]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention expanding activated T cells in media comprising anti-CD3, anti-CD28 and a cytokine to result in at least a 600-fold increase in T cells was known in the art at the time of the invention.

 Claims 9-10, 17-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/154760 to “Kochenderfer” of record, further in view of Cribbs et al. Simplified Production and Concentration of Lentiviral Vectors To Achieve High Transduction in Primary Human T Cells. BMC Biotechnology, 2013. 13:98, 8 pages, of record, listed on Applicant’s IDS filed 12/8/17, and US Patent Application Publication No. 2006/0099177, “the ‘177 Application”, as applied to claims 1, 6-8, 11, 19-26, 36, 39-41 and 71-76 above, and further in view of US Patent Application Publication No. 2013/0287748, “the ‘748 Application” of record.
The disclosures of Kochenderfer, Cribbs and the ‘177 Application are applied as above in the 103 rejection, the content of which is incorporated herein in its entirety.  Kochenderfer, Cribbs and the ‘177 Application combine to render obvious a method of generating T cells expressing an anti-BCMA CAR by the in vitro activation of PBMC, followed by transduction of T cells with a lentiviral vector encoding the anti-BCMA CAR, wherein the T cells are expanded by at least 50-fold during culture according to claim 1.  The disclosures of Kochenderfer, Cribbs and the ‘177 Application further combine to render obvious a step of obtaining a PBMC population via sedimentation, according to claim 7.
However, neither Kochenderfer, Cribbs nor the ‘177 disclose the methods of obtaining PBMC comprising sedimentation, wherein the sedimentation is performed using an semi-automated flow-through centrifuge or a counter-flow centrifugal elutriation device, as required by instant claims 9-10.
The ‘748 Application discloses methods of generating genetically modified T cells expressing chimeric antigen receptors, wherein PBMC cells are first activated in vitro, then transduced with a lentiviral vector (Abstract, paragraphs [0053], [0124], [0156], [0173], [0184]).  The ‘748 Application discloses the methods of generating the T cells includes obtaining PBMC from a subject, and subjecting the PBMC to leukapheresis or semi-automated flow-through sedimentation gradient (paragraph [0173]-[0174]).  The ‘748 Application discloses the PBMC are subjected to washing, such as in a by a flow-through centrifuge step, or in buffer, or resuspended in culture media paragraph [0173]).
It would have been obvious to the skilled artisan to combine the disclosure of Kochenderfer, Cribbs and the ‘177 Application on a method of generating T cells expressing an anti-BCMA CAR by the in vitro activation of PBMC, followed by transduction of T cells with a lentiviral vector encoding the anti-BCMA CAR further with the disclosure of the ‘748 Application who discloses the methods of isolating and culturing PBMC that will be used for the genetic modification of T cells to express chimeric antigen receptors.  A skilled artisan would have looked to the ‘748 Application, who discloses the known methods of isolating and treating PBMC prior to T cell transduction.  MPEP 2143I(A) “Combining Prior 
With regard to claims 17 and 18, which require wherein the population of PBMC is cryopreserved in a controlled rate freezer, and then thawed, neither Kochenderfer nor Cribbs disclose the PBMC can be frozen and thawed as required by instant claims 17-18.  The ‘177 Application discloses the expanded cells can be frozen and thawed (paragraphs [0151]).  However, the ‘177 Application does not disclose that the cryopreservation occurs in a controlled rate freezer as required. 
The ‘748 Application discloses the PBMC can be frozen in a rate controlled freezer and thawed (paragraph [0179]-[0181]).  
A skilled artisan would have looked to the ‘748 Application, who discloses the known methods of cryopreservation of expanded T cells.  MPEP 2143I(A) “Combining Prior Art Element According to Know Methods to Yield Predictable Results.”  In the instant case, the prior art includes each claimed element, although not in a single reference, and the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as subjecting expanded T cells to cryopreservation processes was known in the art at the time of the invention.
With regard to claim 27, Kochenderfer, Cribbs and the ‘177 Application render obvious using soluble anti-CD28 antibody (page 2, of Cribbs; paragraphs [0051], [0098], [0272] of the ‘177 Application) 
 However, none of Kochenderfer, Cribbs nor the ‘177 Application disclose wherein the soluble anti-28 antibody is in a concentration of about 50 ng/mL, as required by instant claim 27.  
The ‘748 Application discloses the PBMC populations can be activated with soluble anti-CD3 and anti-CD28 antibodies and IL-2 (paragraphs [0183]-[0185], [0190]).  The ‘748 Application teaches that the ratio of anti-CD3 and anti-CD28 antibodies can be 1:1 (paragraph [0186]).
It would have been obvious to utilize a soluble anti-CD28 antibody at about 50 ng/mL, because Kochenderfer discloses the anti-CD3 antibody is at about 50ng/mL, and the ‘748 Application disclose the anti-CD3 and anti-CD28 antibodies can be at a 1:1 ratio.  Thus, it would have been obvious to use the same concentration for the anti-CD28 antibody as the anti-CD30 antibody.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/154760 to “Kochenderfer” of record, further in view of Cribbs et al. Simplified Production and Concentration of Lentiviral Vectors To Achieve High Transduction in Primary Human T Cells. BMC Biotechnology, 2013. 13:98, 8 pages, of record, listed on Applicant’s IDS filed 12/8/17, and US Patent Application Publication No. 2006/0099177, “the ‘177 Application”, as applied to claims 1, 6-8, 11, 19-26, 36, 39-41 and 71-76 above, further in view of Mallone et al.  Isolation and Preservation of Peripheral Blood Mononuclear Cells for Analysis of Islet Antigen-Reactive T Cell Responses: Position Statement of the T-Cell Workshop Committee of the Immunology of Diabetes Society.  Clinical and Experimental Immunology, 2010.  163:33-49, of record.  The claims encompass embodiments of the methodology wherein the cell culture is washed in culture media, and wherein the media comprises specific constituents.  
The disclosures Kochenderfer, Cribbs and the ‘177 Application are applied as above in the 103 rejection, the content of which is incorporated herein in its entirety.  Kochenderfer, Cribbs and the ‘177 
However, none of Kochenderfer, Cribbs or the ‘177 Application expressly state that the PBMC are washed in culture media comprising a cytokine, as required by instant claim 12.
Mallone discloses standard PBMC handling and processing protocols that are used in order to later detect T cell responses (Abstract).  Mallone discloses that during PBMC processing, the cells are subjected to several washing steps, wherein the cells are washed in buffers or culture media (page 38).
It would have been obvious to combine the disclosure of Kochenderfer, Cribbs and the ’177 Application on method of generating T cell therapeutics from PBMC with the disclosure of Mallone on methods of handling and processing PBMC.   A person of ordinary skill in the art would have had a reasonable expectation of success in substituting T cell growth media comprising IL-2 for buffer because culture media and buffer both are explicitly taught as being useful for washing PBMC. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout
With regard to claims 13-15, Kochenderfer discloses the growth media comprises IL-2, and the concentration of IL-2 is about 300 IU/mL (paragraph [0096]), which reads on “about 250 IU/mL” as claimed.

Claim(s) 37-38 are rejected under 35 U.S.C. 103 as being as being unpatentable over WO2013/154760 to “Kochenderfer” of record, further in view of Cribbs et al. Simplified Production and Concentration of Lentiviral Vectors To Achieve High Transduction in Primary Human T Cells. BMC Biotechnology, 2013. 13:98, 8 pages, of record, listed on Applicant’s IDS filed 12/8/17, and US Patent Application Publication No. 2006/0099177, “the ‘177 Application”, as applied to claims 1, 6-8, 11, 19-26, 36, 39-41 and 71-76 above, further in view of US Patent Application Publication  No. 2002/0177125 to Kamb, of record.  The claims encompass embodiments wherein the viral vector is diluted to about 20% vol/vol, or about 40% to about 50% vol/vol of the total culture volume (claims 37 and 38, respectively).
The disclosures of Kochenderfer, Cribbs and the ‘177 Application are applied as above in the 103 rejection, the content of which is incorporated herein in its entirety.  Kochenderfer, Cribbs and the ‘177 Application combine to render obvious a method of generating T cells expressing an anti-BCMA CAR by the in vitro activation of PBMC, followed by transduction of T cells with a lentiviral vector encoding the anti-BCMA CAR. Kochenderfer discloses that the supernatant comprising lentiviral particles are diluted 1:1 with culture media prior to transduction (paragraph [0095]).
However, neither Kochenderfer, Cribbs nor the ‘177 Application disclose the viral vector is diluted to about 20% vol/vol, or about 40% to about 50% vol/vol of the total culture volume, as required by instant claims 37 and 38
Kamb discloses methods of assaying for viral related activity (Abstract) wherein in a method of preparing, packaging and creating the Titer of a cDNA library using a retroviral vector, Kamb discloses 
It would have been obvious to combine the disclosures of Kochenderfer, Cribbs and the ‘177 Application on methods of infecting primary T cells with the disclosure of Kamb.  It is prima facie obvious to combine prior art elements according to known methods (MPEP 2143 IA).  In the instant case, Kochenderfer, Cribbs and the ‘177 Application render obvious a primary cell sample comprising T cells that can be infected by lentiparticles, and the Kamb that discloses diluting vector stock to 20-50% of the total culture volume is known to successfully transduce a population of cells.  The only difference, then, is that the lack of actual combination of the elements in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, and one would have recognized that the combination was predictable, as Kamb discloses transducing cells using different dilution ratios of stock to culture volume was known in the art.  A skilled artisan would have had a reasonable expectation of success, as using different dilution ratios of stock to culture volume was known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
It is noted that all previous rejections of record have been withdrawn in light of Applicant’s amendments to independent claim 1, which requires the T cells are expanded at least 50-fold during culture.  However, because many of the same references are used in the new rejections of record, the Examiner is addressing Applicant’s arguments of 06/03/21 for clarity of record.  It is noted that Applicant’s arguments are repetitive over the same prior art as previously submitted in Applicant’s rebuttal of 10/09/20.  At the top of page 9 of the reply dated 06/03/2021 Applicant alleges that there would be no motivation to combine the soluble anti-CD3 antibody of Kochenderfer with the soluble 
Applicant appears to argue that because the prior art of Kochenderfer successfully uses one protocol using anti-CD3 but Cribbs uses immobilized anti-CD3 and soluble anti-CD28 or immobilized anti-CD3 and immobilized anti-CD28, that there would be no motivation to combine.  The Examiner does not agree.  Initially, it is noted that the art is applied to arrive at the pending claims - the instantly pending independent claim does not require that the anti-CD3 or anti-CD28 is in any specific form (immobilized or soluble).  Thus, because the instant independent claim does not require any specific form, Cribbs discloses both the soluble anti-CD28 and the mobilized anti-CD28, when combined with anti-CD3 and IL-2 are capable of successful transduction, either form is equally obvious.  Applicant’s argument that Cribbs transduces a T cell with a different CAR is not persuasive because Applicant does not articulate how that is relevant to the combination of references.   Kochenderfer discloses a lentiviral vector encoding the claimed anti-BCMA CAR.  Cribbs was cited to show that use of anti-CD28 with anti-CD3 and IL-2 was known to activate T cells in vitro prior to lentiviral transduction.
Regardless, newly cited art, ‘177 teaches activation and stimulation of T cells in culture can occur when the anti-CD3 and anti-CD28 are in any form (paragraph [0114] of the ‘177 Application). Newly cited art ‘177 also shows that soluble anti-CD3, soluble anti-CD28, and IL-2, are capable of activating T cells prior to successful lentiviral transduction (see paragraphs [00262]-[0264]).
Applicant points to Cribbs’ citation of Allan, 2008 as the “standard protocol” for transducing Primary T cells, and it is this standard protocol which Applicant alleges Cribbs is attempting to improve.  Applicant argues that Allan teaches away from Cribbs and discloses that optimal transduction [is achieved with] 16 hours of exposure to soluble anti-CD3 antibody, not with a combination of Anti-CD3 
The Examiner is not convinced of error.  It is acknowledged that the prior art as a whole must suggest the desirability of the invention, but a finding that the prior art as a whole suggests the desirability of a particular combination need not be supported by a finding that the prior art suggest that the combination claimed is the preferred, or most desirable combination.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from the claimed invention because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed in the patent application. See In re Fulton, 391 F.3d 1195, 73 USPQ2d 1411 (2004).
Nowhere does Allan state that anti-CD3 and anti-CD28 incubation cannot be used to activate T cells.  Nowhere does Cribbs state that anti-CD3 and anti-CD28 incubation cannot be used to activate T cells.  Even if both Allan and Cribbs demonstrate a successful methodology that has a specific non-claimed outcome using different stimulating molecules does not undermine their disclosure relevant to the instantly pending claims. The instant claims only require that incubation with anti-CD3, anti-CD28 and IL-2 results in activation and stimulation of cells; the claimed result of at least a 50-fold expansion appears to be the result of culturing the cells in growth media, not earlier steps.  Thus the art need only meet the limitations of use of anti-CD3, anti-CD28 and IL-2 as capable of activating and stimulating T cells prior to transduction, as recited in the instant claims.  
Allan, 2008 cited on Applicant’s IDS dated 10/09/20 does not discredit the use of CD3/CD28 activation of T cells;  while Allan, 2008 discloses an “optimized” protocol for activation of T cells using 16 hours of exposure to soluble anti-CD3 antibody and autologous-irradiated APCs, at a 1:5 ratio of T cells to APCs, Allan shows the T cells exposed to CD3/CD28 antibodies are still activated and capable of being transduced (page 196-197, FIG 2A).  Again, the instant claims do not require any specific activation or 
Applicant argues that there would have been no expectation of success in combining Kochenderfer with Cribbs, because Cribbs allegedly shows addition of an anti-CD28 antibody does not work as well as others.  Thus fact that the use of anti-CD28 does not work “as well as others” necessarily shows Applicant acknowledges Cribbs teaches that the addition of anti-CD28 and anti-CD3 works to activate T cells.
Applicant argues that there would be no expectation of success because Kochenderfer discloses incubation, activation and transduction of PBMC, and Cribbs discloses activation and transduction of purified T cells. Applicant alleges that a skilled artisan would understand that PBMC comprise a population of lymphocytic cells including T cells and non-T cells, which act as a viral sink, thus reducing transduction efficiency of the target cells.  Thus, the methodology of Cribbs will not be optimal for transduction of PBMC.  
The Examiner is not convinced of error.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Counsel's arguments cannot take the place of objective evidence. See In re Langer, 183 USPQ 288 (CCPA 1974); In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964). M.P.E.P. § 716.01(c) indicates that attorney statements are inadequate to establish unexpected results and other secondary considerations; proper evidence of secondary considerations must be supported by an appropriate affidavit or declaration. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art.
Regardless, the only item missing from the activation media of Kochenderfer, when compared to the activation media of instant claims, is the presence of anti-CD28 as an additional activation agent 
Applicant alleges that obviousness cannot be established based on an unsupported allegation that a therapeutic invention is the result of “routine optimization” given the unpredictable and complex nature of therapeutics, citing to Swiss Pharma, 2016 and Coherus, 2016.  Applicant alleges that the instant claims are drawn to a method of manufacturing a CAR T therapeutic, and thus optimization of the related stimulation, transduction and/or expansion steps is complex and not routine.  Applicant points to Cribbs and Allen who allegedly disclose the use of anti-CD28 and anti-CD28 beads were unsatisfactory and identified different solutions.  However, the Examiner does not agree that these arguments are sufficient to show that the art was unpredictable or complex.  Both Allen and Cribbs shown anti-CD3 and anti-CD28 are capable of successfully activating T cells in culture.
The rejection over the independent claim is not, and was not, based on a “routine optimization” rationale.  Secondly, Applicant has not provided the fact pattern from Swiss Pharma nor Coherus which are relevant to the fact pattern in the instant case.  Applicant has not articulated how the claimed methodology is complex and not routine. While Applicant points to Cribbs and Allen who allegedly disclose the use of anti-CD28 and anti-CD28 beads were unsatisfactory and identified different solutions, the Examiner does not agree that these arguments are sufficient to show that the art was unpredictable or so complex that addition of anti-CD28 to the activation media would render the methodology of Kochenderfer incapable of arriving at a CAR-T cell expressing an anti-BCMA CAR.
None of Applicant’s arguments articulate how adding anti-CD28 to the activation media of Kochenderfer would somehow render the methodology incapable of producing the CAR-T cells at all (i.e. no expectation of success, given the allegedly complex (unpredictable) nature of the technology).  Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart.  MPEP 2143.02 II.  Applicant’s arguments that Allen and Cribbs disclose alternate methodologies to activate and transduce T cells in culture is not sufficient evidence to show  that there would have been no expectation of success at arriving at the claimed invention.
In addition, the instant claims, as amended, require a “specific” amount of expanded T cells, at least 50 fold during culture.  Applicant does not articulate how the cited art does not meet the new claim language.  In fact, the amendment to the instant claims requiring that the culture method results in at least a 50 fold increase in T cells, is not met by Kochenderfer nor Cribbs.  And it was for this reason that the previous rejections of record have been withdrawn.
However, newly cited ‘177 Application teaches methodologies of activation, stimulation, and expansion of PBL/T cells, using anti-CD3, anti-CD28 and IL-2 which are capable of achieving the claimed culture results of at least 50 fold, as iterated in the rejection above.
At page 11, Applicant argues that the combination of Kochenderfer and Cribbs to arrive at the present invention was only through impermissible hindsight. Applicant points to the Office’s reply of 02/04/21, which stated:

    PNG
    media_image4.png
    141
    648
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    204
    646
    media_image5.png
    Greyscale
 





In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated above, and in the previous rejection of record, the skilled artisan would have been motivated to use another known methodology which specifically was aimed at improving transduction yield in T cells.  This remains true to claims without any specific result.  There was nothing in the previously pending claims that was not disclosed in the prior art across multiple references: no claim limitation was missing from the rejection, and all of the claimed elements were used in the manner in which they were intended to work: activation and/or transduction of T cells.
Applicant asserts that the combination of references “must suggest the desirability of being combined” without the benefit of hindsight of Applicant’s disclosure. Applicant argues that just because the skilled artisan could have combined the claimed references, does not mean that they would have been.  Applicant argues that the office ignores 1) Kochenderfer’s methodology already worked, 2) that Cribbs shows adding an anti-CD28 antibody does not work as well as other methods, 3) that Cribbs is directed to isolated T cells encoding a different CAR; and 4) ignored other teaching which teach the non-
The Examiner cannot agree.  With regard to Applicant’s assertion that the art “must” suggest the desirability of being combined, Applicant appears to assert that a strict TSM test is required to support a 103 rejection.  However, since KSR 2007, the Supreme Court has indicated that a TSM test is only one of several proper rationales capable of supporting a proper rejection under 103. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  in identified a number of rationales to support a conclusion of obviousness which are consistent with Graham.  These rationales include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

With regard to Applicant’s assertion that the Office has ignored the shortcomings of the prior art with regard to 1) Kochenderfer’s methodology already worked for Kochenderfer’s method, the Examiner notes that simply because Kochenderfer’s methodology worked to arrive in the method of 

    PNG
    media_image6.png
    137
    636
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    211
    652
    media_image7.png
    Greyscale







    PNG
    media_image8.png
    353
    651
    media_image8.png
    Greyscale
 With regard to Applicant’s assertion that the Office has ignored the shortcomings of the prior art with regard to 2) that Cribbs shows adding an anti-CD28 antibody does not work as well as other methods, the Examiner notes that none of Cribbs nor Allen teach away from using anti-CD28 with anti-CD3, as stated above, and addressed in the Final Rejection of 02/04/2021, at page 9:  








Further, as stated above, Cribbs does not teach away from use of anti-CD28 and anti-CD3 to stimulate T cells, rather Cribbs shows use of anti-CD28 and anti-CD3 are capable of activating and stimulating T cells prior to transduction, thus presenting a viable option to arrive at a claim requiring anti-CD3 and anti-CD28 result in activation and stimulating T cells prior to lentiviral transduction.
With regard to Applicant’s assertion that the Office has ignored the shortcomings of the prior art with regard to 3) that Cribbs is directed to isolated T cells encoding a different CAR, the Examiner notes that Applicant does not articulate how that is relevant to support the allegation of non-obviousness.  As iterated above, Applicant’s argument that Cribbs transduces a T cell with a different CAR is not persuasive because Applicant does not articulate how that is relevant to the combination of references Kochenderfer in view of Cribbs.   
Kochenderfer discloses a lentiviral vector encoding the claimed anti-BCMA CAR, as iterated in the rejection.  Cribbs was cited to show that use of anti-CD28 with anti-CD3 and IL-2 was known to activate T cells in vitro prior to lentiviral transduction – regardless of encoded CAR.  Further, this argument was address in the Final Rejection of 2/04.2021 at pages 7-8: 

    PNG
    media_image9.png
    176
    632
    media_image9.png
    Greyscale











    PNG
    media_image10.png
    495
    642
    media_image10.png
    Greyscale












With regard to Applicant’s assertion that the Office has ignored the shortcomings of the prior art with regard to 4) other teachings which teach the non-desirability of using anti-CD28 antibodies with anti-CD3 antibodies, compared to use of anti-CD3 antibodies alone. The Examiner disagrees.  The Examiner has considered the teachings of Allen, with respect to Applicant’s assertion that Allen “teaches away” from combining anti-CD28 with anti-CD3 and has found them not persuasive, as iterated above, and in the Final Rejection of 02/04/2021 at page 9:

    PNG
    media_image11.png
    259
    635
    media_image11.png
    Greyscale






Thus, Applicant’s arguments, drawn to claim language which was previously in the claims for the Final Rejection of 06/03/2021 are not persuasive, and repetitive over arguments previously of record.  None of Applicant’s arguments are directed to how the amendment of 06/03/2021, to require that the T cells of the culture method result in an expansion of at least 50-fold is not taught by the prior art.  However, it is for this reason that the prior rejection of the claims is withdrawn.

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633